DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0189593 A1) in view of Guo (US 2011/0083786 A1).
As to claim 1, Kim discloses a substrate bonding apparatus (see the title, “Substrate Bonding Apparatus) comprising: 
a first chucking stage configured to chuck a first substrate (see paragraph 0023, disclosing “an upper chuck 200 securing a first substrate W1 onto a lower surface ”); and 
a second chucking stage disposed facing the first chucking stage, and configured to chuck a second substrate (see paragraph 0023, disclosing “a lower chuck 300 arranged under the upper chuck 200 and securing a second substrate W2 onto an upper surface thereof”), 
wherein the first chucking stage includes a first stage base (upper stage 310) including a first main face (lower surface 310b) facing the second chucking stage (see paragraph 0029, disclosing “An upper surface 210a of the upper stage 210 may face a ceiling of the chamber 100 and a lower surface 210b of the upper stage 210 may face a bottom of the chamber 100.”), 
 a plurality of first cylindrical members (pressure cylinder 222; see paragraph 0035, disclosing that “In an implementation, the number of the pressure cylinder 222 may be varied 
a plurality of first drive mechanisms configured to drive the plurality of first cylindrical members (see paragraph 0037, disclosing “The first power source P1 may be controlled by the chuck controller 500 and …the driving power for moving the push rod 240 downwardly when the first and the second substrates W1 and W1 are to be bonded to each other.”), and the substrate bonding apparatus further comprises a first pressure control mechanism configured to control pressure states of spaces in the plurality of first cylindrical members (see paragraph 0037, disclosing “The first power source P1 may be controlled by the chuck controller 500 and may generate the first suction pressure for securing the first substrate to the upper stage 210…”).

Kim, however, does not disclose that plurality of first drive mechanisms are configured to drive the plurality of first cylindrical members independently of each other, or that the substrate bonding apparatus further comprises a first pressure control mechanism configured to control pressure states of spaces in the plurality of first cylindrical members independently of each other.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of first drive mechanisms are configured to drive the plurality of first cylindrical members independently of each other, or that the substrate bonding  in order to reduce the bowing and warping of a substrate for bonding.

As to claim 2, Kim discloses the second chucking stage includes a second stage base including a second main face facing the first chucking stage, a plurality of second cylindrical members (protrusions  disposed on the second main face, arrayed in planar directions, and protruding from the second main face in a direction toward the first chucking stage, to chuck the second substrate, and a plurality of second drive mechanisms configured to drive the plurality of second cylindrical members, and the substrate bonding apparatus further comprises a second pressure control mechanism configured to control pressure states of spaces in the plurality of second cylindrical members.  See paragraph 0039, disclosing that “the lower chuck 300 in accordance with a first example embodiment may include a lower stage 310 having a flat plate shape, a plurality of protrusions 320 arranged on an upper surface of the lower stage 310 and supporting the second substrate W2, a suction controller 330 applying a second suction pressure to the second substrate W2 via the protrusions 320 and a level controller 340 controlling top surface levels SL of the protrusions 320.”  See also paragraph 0041, disclosing “The protrusion 320 may be shaped into a protruding bar that may be secured to and protruded from the lower stage 310.  For example, a plurality of the protrusions 320 may be arranged into a plurality of concentric circles having a common center at the center of the lower stage 310.  The protrusion 320 may be controlled to protrude from the lower stage 320 by a level controller 340 in such a way that the top surface levels SL of the protrusions 320 may be varied in conformity with the convex surface profile C2 of the second substrate W2.  For example, the protrusions 320 of or 
Kim, however, also does not disclose that plurality of second drive mechanisms are configured to drive the plurality of second cylindrical members independently of each other, or that the substrate bonding apparatus further comprises a second pressure control mechanism configured to control pressure states of spaces in the plurality of second cylindrical members independently of each other.
However, Guo discloses that it is known, in the context of electrostatic chucks which are for bonding wafers, that plurality of second drive mechanisms (motor 36) are configured to drive the plurality of first cylindrical members independently of each other (see paragraph 0043, disclosing that “Each of the sensor-conductor assemblies 39 includes an independently biased conductive chuck element 30, a sensor 34 configured to detect the substrate 40 upon contact or by detection in proximity, and a motor 36 that moves the sensor 34 vertically.”), or that the substrate bonding apparatus further comprises an electrostatic bias (independently biased conductive chuck element 30, which is the electrostatic equivalent to suction control for a first pressure) control mechanism configured to control pressure states of spaces in the plurality of second cylindrical members independently of each other.  See paragraph 0033, disclosing that “Information required to determine the electrostatic voltage to be applied to each of the independently biased conductive chuck elements 30 can be generated by measuring the bowing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of second drive mechanisms are configured to drive the plurality of second cylindrical members independently of each other, or that the substrate bonding apparatus further comprises a second pressure control mechanism configured to control pressure states of spaces in the plurality of second cylindrical members independently of each other in order to reduce the bowing and warping of a substrate for bonding.

As to claim 3, Kim discloses that the first pressure control mechanism includes a plurality of first tubes communicating with the spaces in the plurality of first cylindrical members.
Kim does not disclose a plurality of first pressure generation units configured to generate pressure states different from each other, and a first switching section configured to connect each of the plurality of first tubes to one of the plurality of first pressure generation units.
However, Guo, in an electrostatic suction context, discloses the electrostatic equivalents of a plurality of first pressure generation units configured to generate pressure states different from each other (via the generation of different bias voltages; see paragraph 0034, disclosing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a plurality of first pressure generation units configured to generate pressure states different from each other, and a first switching section configured to connect each of the plurality of first tubes to one of the plurality of first pressure generation units in order to reduce the bowing and warping of a substrate for bonding.

As to claim 4, Kim discloses that the first pressure control mechanism includes a plurality of first tubes communicating with the spaces in the plurality of first cylindrical members, and the second pressure control mechanism includes a plurality of second tubes communicating with the spaces in the plurality of second cylindrical members.

However, Guo, in an electrostatic suction context, discloses the electrostatic equivalents of a plurality of first pressure generation units configured to generate pressure states different from each other (via the generation of different bias voltages; see paragraph 0034, disclosing “An electrostatic bias voltage is applied to each of the independently biased conductive chuck elements 30.  ”), and a first switching section configured to connect each of the plurality of first tubes to one of the plurality of first pressure generation units (by the generating of different states; see paragraph 0027, disclosing “a plurality of electrical lead wires 32 that are attached to the electrostatic chuck 12 to generate a locally non-uniform electrostatic potential field.”).  As Kim uses the same structure on both the upper and lower chucks, Kim also discloses a plurality of second pressure generation units configured to generate pressure states different from each other, and a second switching section configured to connect each of the plurality of second tubes to one of the plurality of second pressure generation units.  These switch and electrical bias structures, in a vacuum line, would be substituted with valve switches and As previously noted, Paragraph 0008 teaches that “a combination of an array of sensor-conductor assemblies and at least one motorized conductive chuck element can be employed to reduce the bowing and warping of a substrate for bonding.”  Paragraph 0032 teaches that “Each of the independently biased conductive chuck elements 30 can be a conductive cylinder having dimensions that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to a plurality of first pressure generation units configured to generate pressure states different from each other, and a first switching section configured to connect each of the plurality of first tubes to one of the plurality of first pressure generation units, a plurality of second pressure generation units configured to generate pressure states different from each other, and a second switching section configured to connect each of the plurality of second tubes to one of the plurality of second pressure generation units in order to reduce the bowing and warping of a substrate for bonding.

As to claim 5, official notice is taken that it is well known and conventional to utilize that the plurality of first pressure generation units include a first depressurizing unit, a first atmosphere opening unit, and a first pressurizing unit.  Such structures would enable the efficient adjustment of the pressure levels in order to achieve the pressure equivalent of the biasing of Guo.
As to claim 6, official notice is taken that it is well known and conventional that the plurality of first pressure generation units include a first depressurizing unit, a first atmosphere opening unit, and a first pressurizing unit, and the plurality of second pressure generation units include a second depressurizing unit, a second atmosphere opening unit, and a second pressurizing unit.  Such structures would enable the efficient adjustment of the pressure levels in order to achieve the pressure equivalent of the biasing of Guo.

As to claim 7, Kim does not disclose a controller configured to control, in accordance with a distortion correction amount for the first substrate, at least one of a set of the plurality of first drive mechanisms and the first pressure control mechanism, under a state where the first substrate is chucked by the plurality of first cylindrical members, to correct distortion of the first substrate.
However, Guo makes obvious a controller (controller 80) configured to control, in accordance with a distortion correction amount for the first substrate, at least one of a set of the plurality of first drive mechanisms and the first pressure control mechanism, under a state where the first substrate is chucked by the plurality of first cylindrical members, to correct distortion of the first substrate.  In the electrostatic context, Guo discloses a controller 80, and paragraphs 0050-51 discloses that:
[0050] Information required to determine the electrostatic voltage to be applied to each of the independently biased conductive chuck elements 30 can be generated by measuring the bowing and the warping of the substrate 40 after loading the substrate 40 onto the top surface of the electrostatic chuck 14.  The top surface of the insulating chuck body 10 is a horizontal two-dimensional flat surface.  Vertical deviations of a surface of the substrate 40 from the top surface of the insulating chuck body 10 are measured employing the sensors 34 in the array of sensor-conductor assemblies 39.  A map of the vertical deviations of the top surface or the bottom surface of the substrate 40 can be generated by measuring the time periods between the beginning and the end of the movement of sensors 34 as described above. 
[0051] The controller 80 can be configured to transmit to each independently biased conductive chuck element 30 an electrostatic bias voltage that depends on the time period between a beginning of movement and an end of movement of the sensor 34 within a same sensor-conductor assembly 39 as the independently biased conductive chuck element 30.  The controller 80 can be configured to adjust the electrostatic bias voltage applied to each of the independently biased independently biased conductive chuck element 30 linearly or non-linearly with the measured time period for each sensor-conductor assembly 39.  Before application of the electrical bias to the independently biased independently biased conductive chuck element 30, the independently biased conductive chuck element 30 and the sensors 34 attached thereto are retracted to 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a controller configured to control, in accordance with a distortion correction amount for the first substrate, at least one of a set of the plurality of first drive mechanisms and the first pressure control mechanism, under a state where the first substrate is chucked by the plurality of first cylindrical members, to correct distortion of the first substrate in order to reduce the bowing and warping of a substrate for bonding.

As to claim 8, Guo as incorporated into Kim above is capable of operation such that the controller (controller 80) is configured to control a movement amount of each of the first cylindrical members in a planar direction, in accordance with a distortion correction amount for the first substrate.  Guo discloses independent adjustments of the heights of the cylindrical members, which is a planar direction, and uses the sensed responses to determine the needed movements.

As to claim 9, Guo as incorporated into Kim above is capable of operation such that the controller (controller 80) is configured to control a movement amount of each of the first cylindrical members in a planar direction, and control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate.  Guo discloses independent adjustments of the heights of the cylindrical members, which is a planar direction, and uses the sensed responses to determine the needed movements.



As to claim 11, Guo as incorporated into Kim above is capable of operation such that the controller is configured to control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate.  In Guo, the electrostatic bias voltage corresponds to the pressure state of Kim, and thus would make obvious that the controller is configured to control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate.

As to claim 12, Guo as incorporated into Kim above is capable of operation such that the controller is configured to control a movement amount of each of the first cylindrical members in a direction substantially perpendicular to the first main face, and control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate.  Guo discloses independent adjustments of the heights of the cylindrical members, which is a planar direction substantially perpendicular to the first main face, and uses the sensed responses to determine the needed movements.  In Guo, the electrostatic bias voltage corresponds to the pressure state of Kim, and 

As to claim 13, Kim does not disclose a controller configured to control, in accordance with a distortion correction amount for the first substrate, at least one of a set of the plurality of first drive mechanisms and the first pressure control mechanism, under a state where the first substrate is chucked by the plurality of first cylindrical members, to correct distortion of the first substrate, and to control, in accordance with a distortion correction amount for the second substrate, at least one of a set of the plurality of second drive mechanisms and the second pressure control mechanism, under a state where the second substrate is chucked by the plurality of second cylindrical members, to correct distortion of the second substrate.
However, Guo makes obvious a controller (controller 80) configured to control, in accordance with a distortion correction amount for the first substrate, at least one of a set of the plurality of first drive mechanisms and the first pressure control mechanism, under a state where the first substrate is chucked by the plurality of first cylindrical members, to correct distortion of the first substrate, and to control, in accordance with a distortion correction amount for the second substrate, at least one of a set of the plurality of second drive mechanisms and the second pressure control mechanism, under a state where the second substrate is chucked by the plurality of second cylindrical members, to correct distortion of the second substrate..  In the electrostatic context, Guo discloses a controller 80, and paragraphs 0050-51 discloses that:
[0050] Information required to determine the electrostatic voltage to be applied to each of the independently biased conductive chuck elements 30 can be generated by measuring the bowing and the warping of the substrate 40 after loading the substrate 40 onto the top surface of the electrostatic chuck 14.  The 
[0051] The controller 80 can be configured to transmit to each independently biased conductive chuck element 30 an electrostatic bias voltage that depends on the time period between a beginning of movement and an end of movement of the sensor 34 within a same sensor-conductor assembly 39 as the independently biased conductive chuck element 30.  The controller 80 can be configured to adjust the electrostatic bias voltage applied to each of the independently biased independently biased conductive chuck element 30 linearly or non-linearly with the measured time period for each sensor-conductor assembly 39.  Before application of the electrical bias to the independently biased independently biased conductive chuck element 30, the independently biased conductive chuck element 30 and the sensors 34 attached thereto are retracted to the bottom most position to provide a flat surface at the top of the electrostatic chuck 14. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a controller configured to control, in accordance with a distortion correction amount for the first substrate, at least one of a set of the plurality of first drive mechanisms and the first pressure control mechanism, under a state where the first substrate is chucked by the plurality of first cylindrical members, to correct distortion of the first substrate , and to control, in accordance with a distortion correction amount for the second substrate, at least one of a set of the plurality of second drive mechanisms and the second pressure control mechanism, under a state where the second substrate is chucked by the plurality of second cylindrical members, to correct distortion of the second substrate. in order to reduce the bowing and warping of a substrate for bonding.

As to claim 14, Guo as incorporated into Kim above is capable of operation such that the controller (controller 80) is configured to control a movement amount of each of the first 

As to claim 15, Guo as incorporated into Kim above is capable of operation such that the controller (controller 80) is configured to control a movement amount of each of the first cylindrical members in a planar direction, and control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate, and to control a movement amount of each of the second cylindrical members in a planar direction, and control a pressure state of each of the spaces in the second cylindrical members by the second pressure control mechanism, in accordance with a distortion correction amount for the second substrate.  Guo discloses independent adjustments of the heights of the cylindrical members, which is a planar direction, and uses the sensed responses to determine the needed movements.

As to claim 16, Guo as incorporated into Kim above is capable of operation such that the controller is configured to control a movement amount of each of the first cylindrical members in a direction substantially perpendicular to the first main face, in accordance with a distortion correction amount for the first substrate, and to control a movement amount of each of the second cylindrical members in a direction substantially perpendicular to the second main face, in accordance with a distortion correction amount for the second substrate.  Guo discloses 

As to claim 17, Guo as incorporated into Kim above is capable of operation such that the controller is configured to control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate, and to control a pressure state of each of the spaces in the second cylindrical members by the second pressure control mechanism, in accordance with a distortion correction amount for the second substrate.  In Guo, the electrostatic bias voltage corresponds to the pressure state of Kim, and thus would make obvious that the controller is configured to control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate.

As to claim 18, Guo as incorporated into Kim above is capable of operation such that the controller is configured to control a movement amount of each of the first cylindrical members in a direction substantially perpendicular to the first main face, and control a pressure state of each of the spaces in the first cylindrical members by the first pressure control mechanism, in accordance with a distortion correction amount for the first substrate, and to control a movement amount of each of the second cylindrical members in a direction substantially perpendicular to the second main face, and control a pressure state of each of the spaces in the second cylindrical members by the second pressure control mechanism, in accordance with a distortion correction amount for the second substrate.  In Guo, the electrostatic bias voltage corresponds to the 

As to claim 19, Guo as incorporated into Kim is capable of operation wherein the controller (controller 80) is further configured to control the plurality of first drive mechanisms to deform the first substrate such that a central portion of the first substrate thus corrected becomes convex toward the second substrate, and control the plurality of second drive mechanism to deform the second substrate such that a central portion of the second substrate thus corrected becomes convex toward the first substrate, so as to bring the first substrate and the second substrate into contact with each other, and to control the first pressure control mechanism to release chucking to the first substrate by the plurality of first cylindrical members sequentially from the central portion of the first substrate to an outer side, and control the second pressure control mechanism to release chucking to the second substrate by the plurality of second cylindrical members sequentially from the central portion of the second substrate to an outer side.  Guo is focused on achieving flatness; see for example paragraph 0051, cited above, which recites that “the independently biased conductive chuck element 30 and the sensors 34 attached thereto are retracted to the bottom most position to provide a flat surface at the top of the electrostatic chuck 14.”  However, Guo is incorporated into Kim, a later published reference, which achieves the claimed convex shapes.  See Kim, paragraph 0050, which teaches that “Accordingly, the second substrate W2 may be deformed according to the variation of top surface levels SL of the protrusions 320 and the surface profile of the second substrate W2 may be changed into an upward curve.  For example, the second substrate W2 may be upwardly 
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention to have utilized the controller of Guo such that it is further configured to control the plurality of first drive mechanisms to deform the first substrate such that a central portion of the first substrate thus corrected becomes convex toward the second substrate, and control the plurality of second drive mechanism to deform the second substrate such that a central portion of the second substrate thus corrected becomes convex toward the first substrate, so as to bring the first substrate and the second substrate into contact with each other, and to control the first pressure control mechanism to release chucking to the first substrate by the plurality of first cylindrical members sequentially from the central portion of the first substrate to an outer side, and control the second pressure control mechanism to release chucking to the second substrate by the plurality of second cylindrical members sequentially from the central portion of the second substrate to an outer side in order to achieve the concave/convex shapes of Kim so that the concaved first substrate W1 and the convex second substrate W2 may be bonded into the stack substrate in the substrate bonding process with minimized horizontal deviation of the first and the second substrates W1 and W2.

As to claim 20, Guo as incorporated into Kim is capable of operation wherein the controller (controller 80) is configured to control the plurality of first drive mechanisms and the 
.  Guo is focused on achieving flatness; see for example paragraph 0051, cited above, which recites that “the independently biased conductive chuck element 30 and the sensors 34 attached thereto are retracted to the bottom most position to provide a flat surface at the top of the electrostatic chuck 14.”  However, Guo is incorporated into Kim, a later published reference, which achieves the claimed convex shapes.  See Kim, paragraph 0050, which teaches that “Accordingly, the second substrate W2 may be deformed according to the variation of top surface levels SL of the protrusions 320 and the surface profile of the second substrate W2 may be changed into an upward curve.  For example, the second substrate W2 may be upwardly deformed into the convex surface profile C2 by the level controller 340.  Thus, the concaved first substrate W1 and the convex second substrate W2 may be bonded into the stack substrate in the substrate bonding process with minimized horizontal deviation of the first and the second substrates W1 and W2.”
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention to have utilized the controller of Guo such that it is configured to control the plurality of first drive mechanisms and the plurality of second drive mechanisms to deform the first substrate and the second substrate symmetrically with each other when seen in a cross section so that the concaved first substrate W1 and the convex second substrate W2 may be bonded into the stack substrate in the substrate bonding process with minimized horizontal deviation of the first and the second substrates W1 and W2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK